         Case 1:20-cv-00119-JGK Document 33 Filed 10/29/20 Page 1 of 1

                                                  USDC SDNY
                                                  C0CUMENT
                                                  r c.f:.CTRONICALL Y FILED
UNITED STATES DISTRICT COURT                      r·, -,c# - - - -i-:.·-n--zr-~~-
SOUTHERN DISTRICT OF NEW YORK                        a:
                                                  i~ ,:          }Q;z:i:_~ - ··
                                                           FILED:. ___


JOEL VENTURA, ET AL. ,

                       Plaintiffs,                20-cv-119 (JGK)

            - against -                           ORDER

PUTNAM GARDENS PARKING CORP. and
JOHN GERASOVLIS,

                       Defendants.

JOHN G. KOELTL, District Judge:

     On September 25 , 2020 , at docket no . 25 , the Clerk of the

Court issued a Certificate of Default as to the defendant PUTNAM

GARDENS PARKING CORP . By Order issued on October 13 , 2020 , at

docket no . 31 , the Court ordered the defendant to show cause by

October 26 , 2020 , why an order for an entry of default judgment

should not be issued pursuant to Rule 55 (b) (2) of the Federal

Rules of Civil Procedure . The plaintiff served the defendant

with the Order and filed proof of service on October 14 , 2020 ,

at docket no . 32 . Because the defendant has failed to respond by

the due date , the plaintiff is entitled to a default judgment as

to defendant PUTNAM GARDENS PARKING CORP . The case is referred

to the Magistrate Judge for an inquest on damages.

SO ORDERED.

Dated:      New York, New York
            October 29, 2020

                                          United States District Judge
